Citation Nr: 1232729	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-40 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to diabetes mellitus, type II.

2.  Entitlement to service connection for a cardiac disorder, to include as secondary to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Catholic War Veterans of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Peters, Associate Counsel


INTRODUCTION

The Veteran had active duty service from January 1966 to October 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for hypertension and a cardiac disorder.  The Veteran timely appealed that decision.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in June 2009; a transcript of that hearing is associated with the claims file.

This case was initially before the Board in March 2011, when it was remanded for further development.  That development having been completed, the case has been returned to the Board at this time for further appellate review.

The Board notes that the March 2011 remand additionally included the issues of service connection for bilateral peripheral neuropathy of the upper extremities; those two claims were awarded service connection during the pendency of the remand in a May 2012 rating decision.  That award of service connection represents a full grant of benefits sought on appeal with respect to the issues previously before the Board.  Accordingly, as no notice of disagreement with the May 2012 rating decision has yet been received, the Board will no longer address the peripheral neuropathy issues in this decision.

The issue of service connection for a cardiac disorder is addressed in the REMAND portion of this decision and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

FINDINGS OF FACT

1.  The Veteran has been service connected for diabetes mellitus.

2.  The Veteran's diabetes mellitus was diagnosed formally in November 2002, though he appeared to have borderline diabetes in February 2002.

3.  The Veteran was initially objectively diagnosed with hypertension in August 2001-many years after his discharge from service-though the Veteran has at times reported having been diagnosed with that disorder since 1999.

4.  The Veteran's service treatment records do not demonstrate any diagnosis of hypertension during service, and he does not allege that his hypertension began during military service and has been chronic and continuous since that time, or that there were manifestations of that disorder during service which were eventually diagnosed as hypertension 30 years after service.

5.  The Veteran is not competent to state that he had diabetes prior to 2002; the objective and competent evidence of record demonstrates that the Veteran's hypertension was diagnosed and predated his onset of diabetes.

6.  The preponderance of the evidence does not demonstrate that the Veteran's hypertension is aggravated by his diabetes.


CONCLUSION OF LAW

The criteria establishing service connection for hypertension, to include as secondary to service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, the Veteran was sent a letter in March 2008 that provided information as to what evidence was required to substantiate the claim of service connection for hypertension and the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Moreover, his statements in support of the claim are of record, including testimony provided at a June 2009 DRO hearing.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim herein decided.  

In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, the service treatment records are silent as to any complaints or treatment for hypertension during military service.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to those disorders until several years following separation.  Furthermore, the records contain no competent evidence suggesting a causal relationship between the current disability and active service.  Additionally, the Veteran's has not alleged that his hypertension is related to service, but rather related solely to his service-connected diabetes mellitus; he has specifically not alleged any continuous symptomatology insofar as such relates to his military service.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination on a direct basis, even under the low threshold of McLendon.  

Thus, the Board finds that a remand in order to obtain an opinion regarding direct service connection in this case is not necessary.  The Board notes that the Veteran has had August 2008 and July 2011 VA examinations regarding his hypertension as secondarily related to his diabetes, and the Board has determined that those examinations are adequate in this case.

For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000). 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b) (2011).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d) (2011).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Service connection may be granted for disability which is proximately due to, the result of, or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  Service connection on a secondary basis may not be granted without medical evidence of a current disability and medical evidence of a nexus between the current disability and a service-connected disability.  See Wallin v. West, 11 Vet. App. 509, 512-514 (1998); see also Allen v. Brown, 7 Vet. App. 439, 488 (1995) (en banc).

Moreover, where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and cardiovascular-renal disease, including hypertension, becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).

Initially, the Board concedes that the Veteran is service connected for diabetes mellitus; the Veteran was service connected for that disability in a January 2007 rating decision, as presumptively due to herbicide exposure during military service in the Republic of Vietnam.  The Board has reviewed the Veteran's private and VA treatment records which documents that he had borderline diabetes in February 2002 in his private treatment records but that a formal diagnosis of that disorder was not made until November 2002 by VA.  The Veteran initially denied having any diabetes in his October 2002 initial evaluation with VA.

On appeal, the Veteran has asserted that his hypertension is the result of or caused by his service-connected diabetes mellitus.  In his February 2008 claim, he specifically stated that in 2002 he started to experience hypertension due to his "existing, but undiagnosed" diabetes mellitus.  

A review of the Veteran's private treatment records from Dr. G. demonstrates that he was diagnosed with hypertension in August 2001.  Dr. G. does not mention in any of his treatment notes any likely etiology of the Veteran's hypertension.  

Beginning in October 2002, the Veteran was treated solely by VA for his hypertension.  He has been diagnosed and followed for his hypertensive disorder throughout those records; those notes demonstrate a noted history of hypertension since 2001.

In February 2007, the Veteran underwent a VA examination of his diabetes.  At that time, the Veteran reported that he had hypertension since 1999; he was on continuous medication for that disorder at that time.  After examination, the examiner diagnosed the Veteran with hypertension, but not hypertensive heart disease.  The examiner further noted that it was not a complication of his diabetes because it preceded the onset of his diabetes.  The examiner, however, did note that the Veteran's condition was worsened by his diabetes and it was noted that his blood pressure "seem[ed] to be running higher gradually over the years since he was diagnosed with diabetes."  

The Veteran underwent another VA examination of his diabetes in December 2007.  At that time he reported that his diabetes began in 2000; he also was noted as having a history of hypertension and he was taking continuous medication for that disorder.  The examiner noted that the Veteran had been diagnosed with hypertension since 1999.  After examination, the Veteran was diagnosed with hypertension.  The examiner noted that hypertension was well-controlled and was not a complication of diabetes because it was present years before his diabetes.  The Veteran's condition was not worsened or increased by his diabetes.

In August 2008, the Veteran again was afforded a VA examination for his diabetes.  At that time, the Veteran could not remember the year, season or month he was diagnosed with hypertension, but noted it could have been 1999 or 2001.  After examination, the Veteran was diagnosed with hypertension with good control on multiple medications without apparent aggravation by diabetes.  The Board notes that no claims file review was performed by this examiner.

Finally, the Veteran underwent a VA examination for his hypertension in July 2011.  During that examination, the Veteran reported that he had hypertension beginning in 2000, when he was found to have high blood pressure by his private physician during a routine check-up.  The examiner noted that the Veteran has been stable since his onset and is currently on daily medication for the disorder.  After examination the Veteran was diagnosed with essential hypertension of unknown etiology.  The examiner noted that he reviewed the October 2002 initial evaluation by VA, which noted that he did not have diabetes and was diagnosed with hypertension in 2001.  He additionally noted that the Veteran's blood pressure readings since diagnosis of diabetes, which was 138/66, through the past year did not have a significant change or a significant increase in dosing for his hypertensive medications.  On the basis of his examination and review of the record, the examiner concluded that the Veteran's hypertension was less likely as not permanently aggravated by or caused by his diabetes.  He noted the review of the medical records and the medical explanation of the basis of the relationship shows that his hypertension predated his onset of diabetes.  Moreover, the Veteran's blood pressure values have remained stable and do not show signs of worsening over the past 9 years.  The examiner also stated that the metformin that he takes for his diabetes would not aggravate his blood pressure.

On the basis of the foregoing, the Board finds that service connection for hypertension is not warranted.  First, the Board notes that service connection was diagnosed many years after discharge from service and therefore cannot be granted on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309.  However, the Veteran may still establish service connection under other service connection principles.  See Combee v. Principi, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Turning to direct service connection, the Board concedes that the Veteran is currently diagnosed with hypertension and has been since 2001, many years after discharge from service.  The Veteran's service treatment records do not document any diagnosis in service of hypertension and the Veteran has not averred that his hypertension began in service or is otherwise related to his military service.  In fact, the Veteran's sole argument is that such is related to his diabetes.  

Given that there is no evidence of any hypertension is service or any allegations that such began in service, had any manifestations in service that eventually became diagnosed as hypertension, or any lay evidence of continuity of symptomatology since service, the Board must find that service connection on a direct basis must also be denied.  See 38 C.F.R. § 3.303.

Finally, in regards to the Veteran's secondary service connection theory of entitlement, the Board finds that the evidence of record does not demonstrate that the Veteran's diabetes has caused or aggravated his hypertension.

Insofar as the Veteran has averred that his hypertension was diagnosed and was the result of his existing but undiagnosed diabetes in 2001, the Board notes that the evidence of record varies as to the Veteran's actual diagnosis date of hypertension.  The Board finds that August 2001 is the first objective evidence of a hypertensive diagnosis, though it appears that the Veteran has reported a diagnosis of such disorder back to 1999.  Thus, the Board finds that the objective evidence is more favorable to the Veteran in this case.

Regardless, even with the most favorable date for diagnosis of hypertension (August 2001), the first evidence of a diagnosis of diabetes was not until November 2002.  The Board notes that the first objective evidence of any diabetic condition was in November 2002 by VA, though the Veteran was shown to be borderline diabetic in February 2002.  In August 2001-six months prior to the Veteran's borderline diabetes was shown in the private physician's records-there was no notation of any diabetic condition at that time.  

While the Board finds that the Veteran is competent to state symptoms that he experienced, the Veteran is not competent to render a diagnosis of diabetes.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis); see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Therefore, the Board finds that any assertion made by the Veteran that he had diabetes prior to November 2002 to be not competent or credible; at the earliest, the Veteran was diagnosed with borderline diabetes in February 2002-which is still after the Veteran's onset of hypertension.

The competent evidence throughout the record all demonstrates that the Veteran's hypertension is not a complication of or caused by the Veteran's diabetes because it pre-existed the Veteran's diabetic condition.  The Board finds such cumulative competent evidence to be vastly more probative than the Veteran's noncompetent and noncredible assertions that he had diabetes which was undiagnosed at the time he had onset of hypertension.  The four examiners all considered that possibility and rejected it.

However, such does not end the inquiry in this case, as secondary service connection can also be awarded on the basis of aggravation.  The Board notes that the first examiner in February 2007 noted that-while the Veteran's hypertension predated his diabetes-his blood pressure "seem[ed] to be running higher gradually over the years" since diagnosis of diabetes.  The Board notes that such is positive evidence of aggravation in this case.  

In contrast, the Board notes that the subsequent December 2007, August 2008 and July 2011 examiners all noted that there was no increase or worsening of the Veteran's hypertension as a result of his diabetes.  The Board, however, must reject the December 2007 and August 2008 examiners' opinions as to that aspect since no rationale was given for that opinion, and the August 2008 examiner particularly noted that she did not review the Veteran's claims file.  Thus, the Board finds no probative value should be lent to those examiners' opinions with respect to the aggravation aspect of this case.

The most recent VA examiner from July 2011 is another matter however.  He opined that the Veteran's diabetic medication would not aggravate his blood pressure, and noted that there was no significant increase in either the Veteran's blood pressure or hypertensive medication dosage since the Veteran's diagnosis of diabetes.  Specifically, he noted that the Veteran's blood pressure has not significantly increased from the 138/66 that it was when he was diagnosed with diabetes, and noted that those values have not significantly changed over the course of 9 years since his diagnosis.

The Board finds that the July 2011 examiner's opinion is more probative as to the aggravation aspect of secondary service connection.  The Board notes the February 2007 examiner's opinion is speculative in nature because of its use of the phrase "seems to."  See Tirpak v. Derwinski, 2 Vet. App. 609, 610 (1992) (doctor's letter stating probability in terms of "may or may not" was speculative).  

Moreover, the July 2011 examiner's opinion noted that he reviewed the last 9 years of blood pressure readings and concluded that there was no significant change in those readings from the 138/66 reading he had in November 2002 at diagnosis of diabetes.  The February 2007 examiner gives no specific readings or series of readings which notes a significant increase in blood pressure.  The February 2007 examiner also did not discuss the lack of significant increase in medication dosage during that time-as the July 2011 examiner did-and the effect of such on his finding of aggravation.

In light of those deficiencies in the February 2007 opinion in contrast to the July 2011 opinion, the Board finds the July 2011 examiner's opinion to be more probative.  The evidence of record is not in equipoise, and the Board finds that the preponderance of the evidence is against a finding that the Veteran's hypertension is aggravated by the Veteran's diabetes in this case.

In summary, the Board finds that the Veteran's hypertension was diagnosed in 2001, many years after military service.  Review of the Veteran's service treatment records does not demonstrate any hypertension during service, and he has not alleged that his hypertension began in service, had any manifestations that would eventually become hypertension during service, or that he had chronic and continuous symptomatology since military service.  The Veteran is not competent to state that he had diabetes prior to 2002, and the objective evidence demonstrates that the Veteran's hypertension existed prior to his diagnosis of diabetes; thus, his hypertension was not caused by his diabetes.  Finally, the preponderance of the evidence of record does not demonstrate that the Veteran's hypertension is aggravated by his diabetes, including no significant change in blood pressure or hypertensive medicate dosage since onset of diabetes.

Accordingly, the Board finds that service connection for hypertension must be denied.  See 38 C.F.R. §§ 3.102, 3.310.  In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).



ORDER

Service connection for hypertension is denied.


REMAND

On appeal, the Veteran has averred that his cardiac disorder is secondarily related to his diabetes mellitus.  The Board remanded for a VA examination of that claimed disorder in its March 2011 remand order, and asked that an opinion regarding both causation and aggravation due to his service-connected diabetes be addressed.  

In November 2007, the Veteran was diagnosed with "[sick sinus syndrome (]SSS[)]/symptomatic bradycardia" and was implanted with a pacemaker at that time.   The Board finds that no other cardiac disorders were diagnosed throughout the appeal period and that SSS and symptomatic or chronic bradycardia are the same disorder.

The Veteran was afforded a July 2011 VA examination for his cardiac disorder.  In that examination, however, the examiner did not address the aggravation aspect of the Veteran's diabetes on his cardiac disorder; the opinion rendered only stated that his cardiac disorder was "not caused by or a result of his diabetes" and only addressed the Veteran's diabetic medications with respect to aggravation aspect of the opinion.  

Specifically, the Board notes that the Veteran has been experiencing cardiac symptomatology since at least 1991, when he fainted-such is demonstrated in his private treatment records.  The Veteran was diagnosed with diabetes in 2002 and his bradycardia/SSS appears to have objectively worsened over time, eventually requiring implantation of a pacemaker in 2007.  The examiner does not address this objective worsening of the claimed cardiac disorder in light of the subsequent diagnosis of diabetes, but rather only addressed whether medications taken for his diabetes would have an effect on his cardiac condition.  Thus, the examiner's opinion is inadequate.  

On remand, the Board finds that the claims file should be returned to the July 2011 examiner for clarification of his opinion in an addendum.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) (a VA examination must be based on an accurate factual premise); see also Stegall v. West, 11 Vet. App. 268 (1998) (A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order).

Ongoing VA treatment records should also be obtained.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain any relevant VA treatment records from the Asheville VA Medical Center, or any other VA medical facility that may have treated the Veteran, since July 2011 and associate those documents with the claims file.

2.  Furnish the Veteran's claims file to the July 2011 VA examiner in order to provide an addendum to the July 2011 VA examination report.  The examiner should specifically state in his addendum that he has reviewed the entire claims file, including this REMAND order as well as his previous VA examination report.

Following review of the claims file, the examiner should again opine whether the Veteran's cardiac disorder, to include sick sinus syndrome/bradycardia status post pacemaker implantation, more likely, less likely or at least as likely as not (50 percent or greater probability) is caused or aggravated (i.e. made permanently worse than the normal progression of the disease) by his diabetes mellitus, to include any medications used to treat his diabetes or any complications thereof.  The examiner must address both the causation and aggravation aspects in his opinion.

The examiner should specifically address the noted objective worsening of the Veteran's cardiac condition since the initial diagnosis of diabetes in 2002 culminating in implantation of a pacemaker in 2007, and he should state whether such worsening is the result of the Veteran's diabetes or whether such is a normal progression of the SSS/bradycardia disorder.

The examiner should also state whether SSS/bradycardia is an ischemic heart disease, which is defined by the regulations as including, but not limited to: acute, subacute and old myocardial infarction; atherosclerotic cardio-vascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and, stable, unstable and Prinzmetal's angina.

All opinions must be accompanied by a clear rationale.  If the examiner opines that any of the above questions cannot be resolved without resorting to speculation, then a detailed medical explanation as to why this is so must be provided.

If the July 2011 VA examiner is unavailable, an examiner of similar qualifications can render an addendum which addresses the above.  

If either the July 2011 examiner or any subsequent examiner cannot opine to the above without examination of the Veteran, then one should be scheduled and afforded to him.  If such is necessary, then the examiner should specifically address the above in their examination report in addition to any other appropriate findings.

3.  Following the above development, the RO/AMC should review the claims file and readjudicate the Veteran's claim of service connection for a cardiac disorder.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


